The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-43 are pending for examination in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 and 11/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 34 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 21, 35 and 39 of U.S. Patent No. 11165667. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

   Instant Application No.: 17/515,083		U.S. Patent No.: 11165667
24. (New) A method, comprising: 
receiving, at a storage service executing in a network-accessible provider network, a request to create a storage volume, wherein the request specifies an initial storage capacity of the storage volume; 
creating the storage volume at the storage service according to the request; 
hosting a virtual machine in the network-accessible provider network, wherein the virtual machine is configured to mount the storage volume and implement a file system on the storage volume; 
causing the storage service to increase a storage capacity of the storage volume; and 
causing the virtual machine to update the file system to use the increased storage capacity of the storage volume.
21. (Previously presented) A method, comprising: performing, by one or more processors and associated memory that implement a storage service: receiving, from a storage client and at a control plane of the storage service, a request to create storage volume that is dynamically scaled by the storage service, and in response: provisioning the storage volume on one or more storage nodes of the storage service according to the request; providing, to the storage client, an endpoint to access the storage volume; receiving, from the storage client and at the control plane, performance metrics associated with the storage volume; detecting, based at least in part on the performance metrics, a scaling event for the storage volume; responsive to the detection of the scaling event, modifying the one or more storage nodes to scale a size of the storage volume.
34. (New) A system, comprising: a network-accessible provider network implemented by a plurality of computer systems and storage devices, configured to: receive, at a storage service executing in the network-accessible provider network, a request to create a storage volume, wherein the request specifies an initial storage capacity of the storage volume; create the storage volume at the storage service according to the request; host a virtual machine in the network-accessible provider network, wherein the virtual machine is configured to mount the storage volume and implement a file system on the storage volume; cause the storage service to increase a storage capacity of the storage volume; and cause the virtual machine to update the file system to use the increased storage capacity of the storage volume.
35. (Previously presented) A system comprising: one or more processors and associated memory that implement a storage service, configured to: receive, from a storage client and at a control plane of the storage service, a request to create a storage volume that is dynamically scaled by the storage service, and in response: provision the storage volume on one or more storage nodes of the storage service according to the request; provide, to the storage client, an endpoint to access the storage volume; receive, from the storage client and at the control plane, performance metrics associated with the storage volume; detect, based at least in part on the performance metrics, a scaling event for the storage volume; responsive to the detection of the scaling event, modify the one or more storage nodes to scale a size of the storage volume.
41. (New) One or more non-transitory computer-readable media having stored program instructions that when executed on or across one or more processors of a network- accessible provider network cause the network-accessible provider network to: receive, at a storage service executing in the network-accessible provider network, a request to create a storage volume, wherein the request specifies an initial storage capacity of the storage volume; create the storage volume at the storage service according to the request; host a virtual machine in the network-accessible provider network, wherein the virtual machine is configured to mount the storage volume and implement a file system on the storage volume; cause the storage service to increase a storage capacity of the storage volume; and cause the virtual machine to update the file system to use the increased storage capacity of the storage volume.
39. (Previously presented) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or processors to implement at least a portion of a storage service and cause the storage service to: receive, from a storage client and at a control plane of the storage service, a request to create a storage volume that is dynamically scaled by the storage service, and in response: provision the storage volume on one or more storage nodes of the storage service according to the request; provide, to the storage client, an endpoint to access the storage volume; receive, from the storage client and at the control plane, performance metrics associated with the storage volume; detect, based at least in part on the performance metrics, a scaling event for the storage volume; responsive to the detection of the scaling event, cause the one or more storage nodes to scale a size of the storage volume.



Although the claims at issue are not identical, they are not patentably distinct from each other because they both anticipate/complement each other and suggest to solve the same problem. Both set of claims provide a solution in the block storage system working with enterprise level network policies to update the data in block storage system.
The dependent claims 25-33, 35-40 and 42-43 carry the deficiencies from base claims 24, 34 and 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wichelman et al. (Pub. No.: US 2006/0095705 A1) is one of the most pertinent art in the field of invention. Whichelman discloses, Systems for data storage management are invented and disclosed. A data storage management system comprises an accessible data store and a data storage manager. The data storage manager is communicatively coupled to the data store and configured to allocate and use logical and physical storage elements of the data store via an application instance that exposes data storage in application specific storage units.
Rao et al. (Patent No.: US 9,203,900 B2) is yet another one of the closest art in the field of invention. Rao discloses, a storage area network (SAN)-attached storage system architecture is disclosed. The system includes a mechanism for presenting a single distributed logical unit, comprising one or more logical sub-units, as a single logical unit of storage to a host system by associating each of the logical sub-units that make up the single distributed logical unit with a single host visible identifier that corresponds to the single distributed logical unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAUQIR HUSSAIN/
Primary Examiner, Art Unit 2446